DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osame et al. (US PGPub 2003/0214521) in view of Chui (US PGPub 2010/0019997) and Chung (US PGPub 2020/0160791).

Regarding claim 1, Osame discloses a data compensating circuit ([0101], FIG. 1 is a block diagram of a light emitting device having a degradation correction function) comprising:
a stress data generating block (fig. 1, counter 102) which generates stress data for each pixel based on input image data or output image data ([0105], with the signal, the number of times for illumination or no illumination in each pixel is counted by a counter 102);
a memory control block (fig. 1, non-volatile memory 104) which updates accumulated stress data for each pixel by accumulating the stress data for each pixel in a first non-volatile memory device ([0105], the counted number of times for illumination in each pixel is sequentially stored in the storage circuit unit);

a compensation data summing block (fig. 1, correction circuit 105) which reads 
an internal memory device (fig. 1, volatile memory 103) which stores data for each pixel ([0105], with the signal, the number of times for illumination or no illumination in each pixel is counted by a counter 102. Then, the counted number of times for illumination in each pixel is sequentially stored in the storage circuit unit. Here, since the number of times for illumination is accumulated, it is desirable that the storage circuit be composed of a non-volatile memory. However, non-volatile memories are usually limited in the number of times for the writing operation. Therefore, as shown in FIG. 1, it may be structured such that storage is conducted using the volatile memory 103 during the operation of the light emitting device); and
a second compensating block (fig. 1, second image signal 101B) which generates the output image data by compensating for the input image data based on the luminance compensation data for 
Osame discloses reading data from a second non-volatile memory (fig. 1, storage unit 106) and a volatile memory for storing information about each pixel ([0105]). However, Osame does not disclose the data in the second non-volatile memory device is optical compensation data for each pixel; and where the data stored in the internal memory device is the luminance compensation data for each pixel; the internal memory device which receives and stores the luminance compensation data for each pixel from the compensation data summing block. 
In a similar field of endeavor of display devices, Chui discloses the data in the second non-volatile memory device is optical compensation data for each pixel ([0105], the baseline luminance of white is determined and stored during an initial calibration of the associated composite display, e.g., during manufacturing or set-up); and where the data stored in the internal memory device is the luminance compensation data for each pixel ([0105], process 1700 is employed to correct for decreases in luminance values and/or color coordinate shifts of the LEDs which may result, for example, from aging of the LEDs). 
In view of the teachings of Osame and Chui, it would have been obvious to one of ordinary skill in the art to include in the system and method of Osame both optical compensation data for each pixel and accumulated stress data as taught by Chui instead of just accumulated stress data, by reading the optical compensation data for each pixel from the second non-volatile memory device and generating luminance compensation data for each pixel by summing the afterimage compensation data for each pixel and the optical compensation data for each pixel, for the purpose of providing more complete compensation for improved image quality and consistency as a result of basing compensation on both a baseline value and the aging of the pixels. 
	The combination of Osame and Chui teaches a memory for storing count information about each pixel, however it is known to store other pixel information in a memory including information about compensation data. In a similar field of endeavor of display devices, Chung discloses the internal memory device which receives and stores the luminance compensation data for each pixel from the compensation data summing block ([0048], the degradation compensation calculation unit 191 calculates a light emitting 
	In view of the teachings of Osame, Chui and Chung it would have been obvious to one of ordinary skill in the art to use the memory of Osame to store compensation data as taught by Chung, for the purpose of using the known communitive property technique it would have been obvious to first sum data and then store data or alternatively store data and then sum the data when outputting from storage 

Regarding claim 2, Osame further discloses wherein
the internal memory device is a volatile memory device (fig. 1, volatile memory 103), and
the luminance compensation data for each pixel stored in the internal memory device is lost after the state of the display device is changed from the tum-on state to the sleep state or the turn-off state (Examiner notes: this is a function of volatile memory as it is known that volatile memory requires power to maintain the stored information).

Regarding claim 3, Osame further discloses wherein
the internal memory device operates at a higher speed than the first and second non-volatile memory devices (Examiner notes: it is standard for volatile memory to operate at higher speeds than non-volatile memory),
each of the first and second non-volatile memory devices is a flash memory device ([0107], a non-volatile memory may be structured with a general-use memory represented by a flash memory), and
the internal memory device is a static random access memory device ([0107], as a volatile memory, there are a static random access memory (SRAM), a dynamic random access memory (DRAM), a ferroelectric random access memory (FRAM) and the like).



Regarding claim 5, the combination of Osame, Chui and Chung further discloses wherein 
the accumulated stress data for each pixel has a first size, and 
each of the afterimage compensation data for each pixel and the optical compensation data for each pixel has a second size which is smaller than the first size (Chui: [0070], the image pixel to temporal pixel mapping is precomputed for a variety of image sizes and resolutions (e.g., that are commonly used)).

Regarding claim 6, Osame further discloses wherein the first compensating block does not read the accumulated stress data for each pixel from the first non-volatile memory device after the state of the display device is changed from the sleep state or the turn-off state to the tum-on state ([0109], accumulating count of the accumulated illumination time of the light emitting element or the accumulated illumination time and illumination intensity thereof is conducted in a continuous manner when the power source is turned ON next time).

Regarding claim 7, Osame further discloses wherein the memory control block updates the accumulated stress data for each pixel by accumulating the stress data for each pixel in the first non-volatile memory device in real-time after the state of the display device is changed from the sleep state or the turn-off state to the turn-on state ([0109], When the power source is shut off, the accumulated illumination time or the accumulated illumination time and illumination intensity thereof, which is stored in a volatile storage circuit, is added to the accumulated illumination time or the accumulated illumination time and illumination intensity stored in a non-volatile storage circuit to be stored. Accordingly, accumulating count of the accumulated illumination time of the light emitting element or the accumulated illumination time and illumination intensity thereof is conducted in a continuous manner when the power source is turned ON next time).

Regarding claim 8, Osame discloses a data compensating circuit comprising:
 the combination of Osame, Chui and Chung discloses a stress data generating block, a first compensating block, a compensation data summing block, and a second compensating block each performing the function of claim 1 and comprising the structure of claim 1 and the function of the second internal memory device of claim 1;
a first internal memory device (Osame: fig. 1, volatile memory 103) which operates at a higher speed than a first non-volatile memory device (Examiner notes: it is standard for volatile memory to operate at higher speeds than non-volatile memory);
a memory control block which moves accumulated stress data for each pixel stored in the first non-volatile memory device into the first internal memory device while a state of a display device is changed from a sleep state or a turn-off state to a turn-on state and updates the accumulated stress data for each pixel by accumulating the stress data for each pixel in the first internal memory device when the state of the display device is the turn-on state (Osame: [0109], accumulating count of the accumulated illumination time of the light emitting element or the accumulated illumination time and illumination intensity thereof is conducted in a continuous manner when the power source is turned ON next time);
a second internal memory device (Osame: fig. 1, volatile memory 103). 

Regarding claim 9, Osame further discloses wherein
each of the first and second internal memory devices are a volatile memory device (fig. 1, volatile memory 103), and
the accumulated stress data for each pixel stored in the first internal memory device is lost and the luminance compensation data for each pixel stored in the second internal memory device is lost after the state of the display device is changed from the tum-on state to the sleep state or the turn-off state (Examiner notes: this is a function of volatile memory as it is known that volatile memory requires power to maintain the stored information).

Regarding claim 10, Osame further discloses wherein
Examiner notes: it is standard for volatile memory to operate at higher speeds than non-volatile memory),
each of the first and second non-volatile memory devices is a flash memory device ([0107], a non-volatile memory may be structured with a general-use memory represented by a flash memory), and
each of the first and second internal memory devices is a static random access memory device ([0107], as a volatile memory, there are a static random access memory (SRAM), a dynamic random access memory (DRAM), a ferroelectric random access memory (FRAM) and the like).

Claim 11 is within the scope of claim 4 and is therefore interpreted and rejected based on similar reasoning. 

Claim 12 is within the scope of claim 5 and is therefore interpreted and rejected based on similar reasoning. 

Claim 13 is within the scope of claim 6 and is therefore interpreted and rejected based on similar reasoning.    

Regarding claim 14, Osame further discloses wherein the memory control block backs up the accumulated stress data for each pixel stored in the first internal memory device to the first non-volatile memory device at a predetermined cycle after the state of the display device is changed from the sleep state or the turn-off state to the turn-on state ([0105], writing is conducted to the non-volatile memory 104 at regular intervals (for example, every one hour, or at the time of shutdown)).

Regarding claim 15, Osame discloses a display device ([0134], if the degradation correction device and the display device are mounted on the same substrate, space-saving and high-speed driving can be realized) comprising:
a display panel including a plurality of pixels (fig. 4A and [0135], a pixel portion 404);

a scan driving circuit which provides a scan signal to the display panel ([0135], a row signal line driver circuit 403); 
a data compensating circuit which compensates for input image data to generate output image data corresponding to the data signal ([0135], a degradation correction device 405); and
a timing control circuit which controls the data driving circuit, the scan driving circuit, and the data compensating circuit ([0136], a digital image signal (first image signal) 411A is inputted from an externally provided image source to a correction circuit 415 in the degradation correction device 405 via an FPC 406),
wherein the data compensating circuit includes: the structure of the data compensating circuit of claims 1 and 2 as disclosed by the combination of Osame, Chui and Chung above. 

Regarding claim 16, Osame further discloses wherein the data compensating circuit is included in the timing control circuit ([0136] - [0137], A digital image signal (first image signal) 411A is inputted from an externally provided image source to a correction circuit 415 in the degradation correction device 405 via an FPC 406. ..It should be noted here that, although not shown in FIG. 4A, a necessary control signal may be inputted to the degradation correction device. In the example shown in FIG. 4, the degradation correction device 405 is disposed between the FPC 406 and the column signal line driver circuit 402, so that the relay of control signals is facilitated).

Claim 17 is within the scope of claim 4 and is therefore interpreted and rejected based on similar reasoning.

Claim 18 is within the scope of claim 5 and is therefore interpreted and rejected based on similar reasoning.    



Claim 20 is within the scope of claim 7 and is therefore interpreted and rejected based on similar reasoning.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to the new reference combinations including the new reference of Chung being used in the current rejections. Please refer to rejections above for full detail. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US PGPub 2019/0266966) discloses “the obtained gray scale compensation value may be written to an electrically erasable programmable read only memory (EEPROM) to achieve a compensation effect of the current image, that is, the gray scale compensation value is transmitted to the display panel, so that the display panel adds the gray scale compensation value to the original input gray scale of the uneven block as a new input gray of the uneven block to eliminate uneven blocks in the current image (mura phenomenon)” ([0100]).
Hu et al. (US PGPub 2021/0183310) discloses a data compensation circuit 1 and a storage circuit 2 (fig. 3). 
Lee (US PGPub 2017/0249882) discloses “the display device 100 may obtain compensation data corresponding to the amount of pixel degradation from a memory device (or a look-up table), and may compensate the input data by summing the input data and the compensation data” ([0106]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693